Case 1:20-cv-10639-TLL-PTM ECF No. 1-1 filed 03/09/20 PagelD.22 Page1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION
DONALD J. ROBERTS, II, et al.,
Plaintiffs, Civil Action No. 20-cv-___
V.

U.S. JUSTICE DEPARTMENT, et al.,

Defendants.

New Nee Nee Nee ee” ee ee” ee” ee” ee”

)

Verified Declaration of Donald J. Roberts, Il

1. My name is Donald J. Roberts, II. Iam a U.S. citizen and Michigan
resident. The events or omissions giving rise to my lawsuit occurred in
Roscommon County, Michigan. I make this declaration in support of the
Complaint for Declaratory and Injunctive Relief. If called as a witness, I can
testify to the truth of the statements contained therein.

2. I possess a valid unexpired Michigan Concealed Pistol License (CPL)
issued on March 16, 2016 and expires on February 24, 2021, and would like to
have the freedom now and in the future to purchase firearms at federally licensed

firearms (FFL) dealers in Michigan using that CPL license, as permitted and

 
Case 1:20-cv-10639-TLL-PTM ECF No. 1-1 filed 03/09/20 PagelD.23 Page 2 of 4

provided for under federal law, in lieu of submitting to an FBI NICS background
check.

3. On Saturday March 7, 2020, I entered H&H Fireworks, Guns and
Sporting Goods at 8979 W. Houghton Lake Dr., Houghton Lake, MI 48629,
located in Roscommon County, Michigan, for the purpose of purchasing a shotgun
with my unexpired Michigan CPL. H&H holds a federal firearms License. |
presented my unexpired Michigan CPL for the purpose of purchasing the firearm
and was advised that sale of the firearm using my CPL could not be completed
unless I submitted to a FBI NICS criminal background check consistent with the
ATF’s Michigan Public Safety Advisory (“Michigan PSA”). More than a
substantial part of the events or omissions giving rise to my suit occurred in
Roscommon County.

4. I also became informed that Michigan FFLs are now required to conduct
a NICS background check prior to the transfer of a firearm to a non-licensee, even
if that individual possesses a valid, unexpired CPL.

5. Iam a member of Plaintiff Gun Owners of America who also seeks relief
herein. If the injunction sought is not granted, unexpired Michigan CPL holders,
GOA’s members and supporters will be irreparably harmed, as their legal

alternative to initiating a NICS background check prior to transferring a firearm to

 
Case 1:20-cv-10639-TLL-PTM ECF No. 1-1 filed 03/09/20 PagelD.24 Page 3of4

them as a Michigan CPL holder will be denied, and moreover, they will have no
choice but to be subjected to an unnecessary federal NICS background check, all in
contravention of federal law.

6. If unexpired Michigan CPL holders, GOA’s members and supporters
choose not to comply with this unlawful requirement, they will be deprived of the
right to purchase firearms from federally licensed dealers.

I, Donald J. Roberts II, certify under penalty of perjury that the foregoing is

true and correct.

 

Donald J. Roberts II

 
Case 1:20-cv-10639-TLL-PTM ECF No. 1-1 filed 03/09/20 PagelD.25 Page4of4

FBI NICS background check. More than a substantial part of the cvents or omissions giving rise
to my suil occurred in Roscommon County.

4. Talso became informed that Michigan FFLs are now required to conduct a NICS
background check prior to the transfer of a firearm to a non-licensee, even if that individual
possesses a valid. unexpired CPL,

5. Lam a member of Plaintiff Gun Owncrs of America who also secks relief herein. If
the injunction sought is not granted, unexpired Michigan CPL holders. GOA’s members and
supporters will be irroparably harmed. as their legal alternative to initiating a NICS background
check prior to transferring a firearm to them as a Michigan CPL holder will be denied, and
moreover, they will have no choice but to be subjected to an unnecessary federal NICS
background check, all in contravention of federal law.

6. Ifunexpired Michigan CPL holders, GQA’s members and supporters choose not to
comply with this unlawful requirement, they will be deprived of the right to purchase fircarms
from federally licensed deaicrs.

I, Donald J. Roberts Il, certify under penalty of perjury that the foregoing is true and

ZYVL hha
Donald J. Robert¥

correct.

bw

 
